—Order unanimously affirmed without costs. Memorandum: Defendants contend that the record of the proceedings at the Village Court of the Village of Port Byron filed with County Court is insufficient to permit meaningful appellate review (see, UJCA 1704 [a]). Defendants, "by failing to resolve any issue of the sufficiency of the record before Justice Court (see, UJCA 1704 [a]), waived any alleged defects (see, Moyle v Bracci, 119 Misc 2d 185, 187)” (Matter of Lightcap v McGroggan, 160 AD2d 1188, 1189). We agree with County Court that nothing in the record suggests "that substantial justice has not been done between the parties” (UJCA 1807; see, Apfel v D. A. Bennett, Inc., 109 AD2d 1039, 1040; Blair v Five Points Shopping Plaza, 51 AD2d 167, 168). (Appeal from Order of Cayuga County Court, Corning, J.— Small Claims.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.